DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over JOSHI et al. (US 2020/0169107 A1, hereinafter JOSHI) in view of JUNG et al. (US 2018/0145531 A1, hereinafter JUNG) and in further view of LEE et al. (US 2017/0234930 A1, hereinafter LEE).

    PNG
    media_image1.png
    499
    785
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    469
    673
    media_image2.png
    Greyscale

As per claims 1, 8 and 15, JOSHI discloses a system for automatically applying a charging profile to a battery cell, comprising: 
a battery management system  (See Fig.2A, Item#130, discloses a battery management system) comprising one or more processors (See Fig.2B, Item#132(d), discloses a charging current controller), memory (See Fig.2A, Item#170, discloses a memory), and a table management component (See Fig.2B, Item#132(a) and Par.78, discloses a unit which determined charging parameters according to battery measured parameters, the determined charging parameters are disclosed in Par.78 in table 1) , detecting component (See Fig.2B, Item#131, discloses a battery parameter measurement unit), and charging component stored in memory and executable by the one or more processors (See Fig.3, Item#133, discloses a charging control unit) to: receive, by a table management component, a look-up table by a battery management system, the look-up table including optimal charge data generated automatically (See Fig.2B, Items#132 and 133, disclose the charging current adaptation unit which includes the table information and uses that information to determine the charging rate, the optimized charging wherein the plurality of lithium ion battery cells have the same manufacturer, model, and electrode batch, the optimal charge data derived in part by monitoring the plurality of lithium ion battery cells for detection of lithium plating during discharge, the lithium battery in communication with the battery management system having the same manufacturer, model, and electrode batch as the plurality of lithium ion battery cells.
JUNG discloses a battery charging system and method comprising a server which stores charging data and provides the charging data to individual chargers (See 49, discloses “The database may be configured as a memory included in the battery charging apparatus, or may be configured as an external apparatus, for example, a server, etc., connected to a network and the like in a wired and/or wireless manner.”, also see Par.7, discloses “The generating of the charging file may include extracting F values corresponding to the estimated SOC from the F 
JOSHI and JUNG are analogous art since they both deal with battery charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by JOSHI with that of JUNG by receiving the information from a remote server for the benefit of centralizing the information such that it can be provided to any device that needs the information to prolong the battery life. However JOSHI and JUNG do not disclose wherein the plurality of lithium ion battery cells have the same manufacturer, model, and electrode batch, the optimal charge data derived in part by monitoring the plurality of lithium ion battery cells for detection of lithium plating during discharge, the lithium battery in communication with the battery management system having the same manufacturer, model, and electrode batch as the plurality of lithium ion battery cells.
LEE discloses a method for detecting lithium plating wherein the charging protocol is determined by testing different battery cells of the same characteristics to determine the point at which lithium plating occurs and controlling charging to avoid it (See Pars.45-50). Even though LEE discloses that the tested batteries are the same unit cell, LEE doesn’t explicitly disclose they have the same manufacturer, model and electrode batch, however this would have been obvious to one of ordinary skill in the art such that the results are as accurate as possible since they are produced under the same conditions.
JOSHI, JUNG and LEE are analogous art since they all deal with battery charging.

However

As per claims 2, 9 and 16, JOSHI, JUNG and LEE disclose the system of claims 1, 8 and  15, the method further comprising: monitoring the state of charge during charging of the lithium ion battery in communication with the battery management system (See JOSHI, Fig.2B, Item#131 and Par.46, discloses a state of charge detecting unit); detecting that a subsequent state of charge during charging of the lithium battery is associated with a different C-rate (See JUNG, Par.46, discloses calculate the F mapping relationship based on a difference ΔSoc (SOC2-SOC1) divided by ΔV); and charging the lithium ion battery in communication with the battery management system based on the optimal C-rate associated with the subsequent state of charge (See JUNG, Par.60, discloses “charging is performed at a C-rate corresponding to a largest F value”).

As per claims 3, 10 and 17, JOSHI, JUNG and LEE disclose the system of claims 1, 8 and 15, wherein the optimal charge data includes optimal C-rate to charge a lithium battery for a specified state of charge at a particular temperature, the lithium ion battery in communication with the battery management system charged based on the optimal charge rate associated with the detected current state of charge and the current temperature (See JUNG, Par.6, discloses “…measuring a temperature of a battery, estimating a state of charge ( SOC) and a state of health 

As per claims 4, 11 and 18, JOSHI, JUNG and LEE disclose the system of claims 1, 8 and 15 as discussed above, wherein the plurality of lithium ion battery cells not in communication with the battery management system have the same manufacturer and model as the lithium ion battery in communication with the battery management system (See JOSHI, Pars.65-66 and 120, disclose the battery capacity is calculated based on battery manufacturer information).

As per claims 5, 12 and 19, JOSHI, JUNG and LEE disclose the system of claims 1, 8 and 15, wherein the optimal C-rate is the maximum C-rate for the particular state of charge for the same manufacturer and model at which the lithium battery will not experience lithium plating (See JOSHI, Par.58, discloses the C-rate is determined to prevent irreversible degradation such as lithium plating).

As per claims 6, 13 and 20, JOSHI, JUNG and LEE disclose the system of claims 1, 8 and 15 as discussed above, wherein the lithium battery in communication with the battery management system is used in an electric vehicle (See JUNG, Par.3, discloses the battery is a source of power to a vehicle).

As per claims 7 and 14, JOSHI, JUNG and LEE disclose the method of claims 1 and 8 as discussed above, wherein an updated lookup table is received by the battery management system 
Relevant References considered but not relied upon
K (US 10,071,648 B1): discloses a method for avoiding lithium plating of a battery by applying charging profiles developed by offline testing of the batteries (See Col.2, lines 17-50).

CN 103488894: discloses a method for performance evaluation of vehicle mounted batteries comprising performing working condition testing on the same batch of battery packs of the same manufacturer under the specific situation in a grouping mode and recording the results.

GHANTOUS et al. (US 2019/0072618 A1): discloses a battery adaptive charging using a battery model wherein the model is applicable to similar batteries (having same batch, manufacturer, chemistry).

Conclusion
Response to Amendment
Applicant’s arguments with respect to claim(s) 1, 8 and 15 have been considered but are moot in view of the new grounds of rejection. The examiner has provided LEE to address the added limitation of developing a charging profile by testing batteries that are the same as the battery being used.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165.  The examiner can normally be reached on 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AHMED H OMAR/            Examiner, Art Unit 2859

/EDWARD TSO/            Primary Examiner, Art Unit 2859